Citation Nr: 0521852	
Decision Date: 08/11/05    Archive Date: 08/19/05	

DOCKET NO.  02-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
July 1980 to January 1981, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In July 2003, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board.  



FINDINGS OF FACT

1.  All relevant evidence obtainable without the veteran's 
assistance has been obtained by the RO.  

2.  A gastrointestinal disorder, including a duodenal ulcer, 
was not manifested during service or within one year of 
separation from service.  

3.  The veteran is not currently shown to have a 
gastrointestinal disorder that is in any way causally or 
etiologically related to service.  



CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by active service, nor may a duodenal ulcer be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters dated in 
January 2002 and March 2004 from the RO to the veteran 
effectively notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection and the division of 
responsibilities between the veteran and the VA for obtaining 
evidence.  Those letters, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) effectively satisfied the 
notification requirements of the VCAA by:  (1) Informing the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran to provide any evidence in his position that 
pertains to his claim.  

The Board acknowledges that the January 2002 and March 2004 
letters were provided to the veteran after the initial 
unfavorable decision in this case.  However, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  That notice was 
provided to the veteran in January 2002, prior to the 
certification of the case to the Board and in March 2004 
pursuant to the Board's request in the July 2003 remand.  The 
veteran was given an opportunity to respond following each 
letter, following which the RO reviewed the veteran's claim, 
continued the denial and issued a Statement of the Case and a 
Supplemental Statement of the Case.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that service medical records pertaining to 
the veteran are associated with the claims file as are VA 
medical records.  While the veteran has reported that he 
received treatment at a VA medical facility beginning in 
1981, when the RO requested records dated from 1981, the only 
records available were from 1998.  In addition, one of the 
reasons of the Board's prior remand was to obtain private 
medical records dated between 1982 and 1997, but the veteran 
failed to respond to the RO's request for an authorization 
for release of medical records.  As such, the RO was unable 
to obtain those records.  Further, while the veteran was 
afforded a VA examination in October 1999, the Board's July 
2003 remand also requested that the veteran be afforded a VA 
examination in order to obtain an opinion as to whether any 
currently diagnosed gastrointestinal disorder was causally or 
etiologically related to symptomatology documented in the 
veteran's service medical records.  However, the veteran 
failed to report for that examination.  

Consequently, the Board finds that all relevant evidence that 
can be obtained without the veteran's assistance has been 
obtained, that the record is as complete as can be without 
the veteran's assistance, and that the matter is ready for 
appellate review.  See Wood v. West, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."); see 
also 38 C.F.R. §3.655(b) ("When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.").  

The veteran essentially contends that he has a 
gastrointestinal disorder that is related to service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as a 
duodenal ulcer, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence for consideration includes the veteran's service 
medical records, but those records contain no evidence of any 
chronic gastrointestinal disorder, including a duodenal 
ulcer.  The veteran's service medical records do contain an 
undated record that shows the veteran was seen with 
complaints of abdominal pain that began in the morning, but 
no diagnosis was recorded.  No further records pertaining to 
gastrointestinal complaints are contained with the veteran's 
service medical records.  

Similarly, medical records dated following separation from 
service do not show that any gastrointestinal symptomatology, 
including a duodenal ulcer, was manifested within one year of 
separation from service.  In this regard, in the veteran's 
September 1999 application for VA benefits he reported that 
he had been treated at the Loretto Hospital in 1980, although 
an authorization for release of medical records shows the 
veteran reported that he received treatment at that facility 
in January 1981.  The veteran also reported receiving 
treatment at the Hines VA Medical Center from 1981 to the 
present date.  However, records from the Loretto Hospital do 
not contain any evidence of complaints, treatment or 
diagnosis of a gastrointestinal disorder.  Similarly, VA 
medical records are dated beginning in 1998, many years 
following separation from service.  Those records contain no 
information suggesting that any currently diagnosed 
gastrointestinal disorder was in any way related to service.  

The veteran was afforded a VA examination in October 1999 at 
which time he reported that he received no treatment for a 
stomach ulcer in service and that after he left service in 
1981 he was hospitalized at Loretto Hospital for treatment of 
lower abdominal pain and vomiting.  The veteran reported that 
an upper endoscopy and upper gastrointestinal series testing 
showed a duodenal ulcer.  Following the examination the 
pertinent diagnosis was "gastritis.  Abdominal condition, 
suffering epigastric pain and vomiting with duodenal ulcer in 
past.  UGI [upper gastrointestinal series testing] is 
normal."  Also diagnosed was milk intolerance.  

Since the October 1999 VA examination did not contain an 
opinion as to whether any currently diagnosed disorder was 
causally or etiologically related to the symptomatology 
documented in service medical records, and given that the 
examination report clearly indicated that the veteran's 
service medical records were not available for review, the 
Board returned the case to the RO in July 2003 to afford the 
veteran a VA examination.  However, the veteran was scheduled 
for a VA examination in October 2004, but the RO was informed 
that the veteran failed to report for that examination.  In a 
letter to the veteran dated in November 2004 the RO informed 
the veteran that he had been scheduled for an examination in 
October 2004 and that he failed to report for the 
examination.  The RO noted that it was very important to his 
claim for him to report for the examination and that if he 
advised the RO as to the reason for his failure to report for 
the examination, the examination would be rescheduled.  When 
the veteran did not respond to the RO's November 2004 letter 
a Supplemental Statement of the Case noted the veteran's 
failure to report for the examination scheduled in connection 
with his claim, and then returned the case to the Board.  

Based on this record, the Board finds that service connection 
for a gastrointestinal disorder, including a duodenal ulcer 
is not warranted.  In this regard, no chronic 
gastrointestinal disorder, including a duodenal ulcer, was 
manifested during service, or within one year of separation 
from service.  In addition, while the Board acknowledges 
while the veteran was seen for complaints of abdominal pain 
during service, there is no medical opinion of record that 
suggests that any currently diagnosed disorder was in any way 
related to that vague gastrointestinal complaint.  In the 
absence of a medical opinion of a relationship between a 
currently diagnosed disorder and the symptomatology shown in 
the veteran's service medical records which the Board 
attempted to obtain through the July 2003 remand in order to 
assist the veteran in developing the facts pertinent to his 
claim, the veteran's claim for service connection cannot 
succeed.  Thus, as the record stands, there is no medical 
opinion which shows that the veteran currently has any 
gastrointestinal disorder that is related to service.  
Accordingly, the Board concludes that service connection for 
a gastrointestinal disorder, to include a duodenal ulcer, is 
not warranted.  


ORDER

Service connection for a gastrointestinal disorder, to 
include a duodenal ulcer, is denied.  



	                    
____________________________________________
	S. L. Kennedy	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


